Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to the filing of Patent Application 17121984 on 12/15/2020. Regarding claim 16, the computer readable medium is defined in Applicant’s specification in paragraph 96 as “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, this claim is not geared towards signals per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 8-12, 14-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo (U.S. Patent App Pub 20180293140) in view of Oshida (U.S. Patent App Pub 20100250883).

	Regarding claim 1,
Arroyo teaches a computer-implemented method of transferring a partition function, the computer-implemented method comprising: (See Arroyo, paragraphs 2 ,3, 5, Arroyo)
separating physical and logical input/output (I/O) configuration settings of a partition image on a source system; (See Arroyo, paragraph [0005] the logical partition is mapped to an 1/0 (input/output') adapter of the source system [. .. ] configuration information describing the mapping of the logical partition to the 1/0 adapter; paragraph [0025] All of this can occur without any modification of 1/0 parameters in the logical partition itself; paragraph [0032] Mapping the logical partition (210) to the virtual function (230) may include mapping direct memory access (OMA) memory space; MM/O space; mapping interrupts, and other configurations or settings that enable a given logical partition to communicate and use physical resources by interfacing with a given virtual function on a network adapter)
moving logical I/O configuration settings from the source system to a remote multi-tenant target environment comprising a plurality of target systems; (See Arroyo, (paragraph [0025] copying, to the target system (195), configuration information describing the mapping of the logical partition (116) to the 1/0 adapter (126); paragraph [0013] FIG. 1 sets forth an example computing environment configured for live partition mobility. The example environment of FIG. 1 includes a data center (120); 
selecting a dedicated target system of the remote multi-tenant target environment; (See Arroyo, paragraph [0018] – [0019] each logical partition  may provide virtualization services to one or more clients)
adding physical information about hardware and connections of the dedicated target system to the logical I/O configuration settings; (See Arroyo, paragraph [0025]- [0027] They hypervisor (136), through communications with a hypervisor on the target system may direct the target system hypervisor to place an 1/0 adapter of the target system (195) into an error state; map the logical partition of the target system to the 1/0 adapter of the target system in dependence upon the configuration information; place the I/0 adapter of the target system into an error recovery state; and resume the logical partition on the target system)
activating the logical I/O configuration settings combined with the physical information in the dedicated target system; and (See Arroyo, paragraphs 25-27, map the logical partition of the target system to the 1/0 adapter of the target system in dependence upon the configuration information; place the I/0 adapter of the target system into an error recovery state; and resume the logical partition on the target system)
Arroyo further teaches in paragraph [0005] and resuming the logical partition on the target system; paragraph [0019] Also stored in RAM (168) are two instances of an operating system (154), one for each logical partition (116, 118). Operating systems useful in computers configured for live partition mobility with physical I/0 migration according to various embodiments include) 
Arroyo does not explicitly teach but Oshida teaches starting an operating system with the activated logical I/O configuration settings, wherein the partition function is transferred. (See paragraphs 34, 67-68, 87 claim 7, fig. 8 Oshida teaches  transferring a configuration partition function and continuing operation on new device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Oshida with Arroyo because both deal with migration of information. The advantage of incorporating the above limitation(s) of Oshida into Arroyo is that Oshida teaches the memory consistency can be ensured easily before and after the migration of virtual machine, the operational limitations in implementation of dynamic migration can be suppressed, the manufacturing cost of the dynamic migration apparatus can be reduced, the need for excessive hardware resource investment on I/O device can be suppressed, and the hardware resources of physical machine can be divided effectively by using hypervisor., therefore making the overall system more robust and efficient. (See paragraphs [0002] - [0004], Oshida)

	Regarding claim 2,
Arroyo and Oshida teach the computer-implemented method according to claim 1, wherein the operating system is of a selected hardware architecture, and wherein the partition function is represented by the operating system of the selected hardware architecture together with the logical I/O configuration settings, and wherein the dedicated target system has a physical architecture of the selected hardware architecture. (See Arroyo, paragraph [0014] The source and target systems generally must have access to the same data communications network and storage area network, but need not be of the same type; paragraph [0019] Operating systems useful in computers configured for live partition mobility with physical II 0 migration according to various embodiments include UNIX™, Linux™, Microsoft Windows™, AIX™, IBM's i™ operating system, and others as will occur to those of skill in the art).

	Regarding claim 3,
Arroyo and Oshida teach the computer-implemented method according to claim 2.
Oshida further teaches wherein the operating system of the selected hardware architecture is one operating system selected from a plurality of operating systems based on the selected hardware architecture. (See paragraphs 34, 67, 68, Oshida teaches multiple os’s in the system) See motivation to combine for claim 1.

	Regarding claim 5,
Arroyo and Oshida teach the computer-implemented method according to claim 1, wherein different partition functions on the dedicated target system are strictly isolated against each other. (See figure 2-3, paragraphs 22, 23, 16, 41, Arroyo teaches the partitions are isolated. Physical and logical)

	Regarding claim 6,
Arroyo and Oshida teach the computer-implemented method according to claim 1, wherein the separating the physical and logical I/O configuration settings of the partition image comprises reading an input/output definition file of the source system. (See figure 2-3, paragraphs 22, 23, 16, 41, Arroyo teaches physical and logical I/O setting)

	Regarding claim 8,
Arroyo and Oshida teach the computer-implemented method according to claim 1, wherein the selecting the dedicated target system comprises reading a placement policy file, wherein the placement policy file comprises adapter definition data selected out of a group consisting of shared adapters and dedicated adapters. (See paragraphs 22-23, Arroyo teaches shared adapters)

	Regarding claim 9,
Arroyo and Oshida teach the computer-implemented method according to claim 1, wherein the moving the logical I/O configuration settings from the source system to the remote multi-tenant target environment comprises moving application data from the source system to the remote multi-tenant target environment. (paragraph [0028] mappings for memory mapped input output (MM/O); and  other configurations or settings that enable a given logical partition to communicate and use physical resources by interfacing with a given virtual function on a network adapter. Such mappings are generally maintained by the hypervisor (136a) and an adjunct partition (202)).

	Regarding claim 10,
Arroyo and Oshida teach the computer-implemented method according to claim 1, wherein the activating the logical I/O configuration settings comprises using configuration data comprising at least one selected out of a group consisting of a target location for the partition image, one or more adapters, physical cabling information, and access control information to application function and data. (paragraph [0032] In embodiments in which the I/O adapter is an SR-IOV adapter and the logical partition migrated to the target system is to be mapped to a virtual function exposed by the SR-IOV adapter, placing the I/0 adapter) as well as access control information (paragraph [0036] permissions for the I/0 adapter).

Claims 11-12, 14-15 list all the same elements of claims 1, 6 9-10, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1, 6, 8-10 applies equally as well to claims 11-12, 14-15.  Furthermore with regards to the limitation of 11. A computer system for transferring a partition function, the computer system comprising: a memory; and at least one processor in communication with the memory, wherein the computer system is configured to perform a method, the method comprising (See paragraphs 17, 20, Arroyo)

Claims 16, 17, 19-20 list all the same elements of claims 1, 6, 9-10, but in product form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1, 6, 9-10 applies equally as well to claims 16, 17,  19-20.  Furthermore with regards to the limitation of 16. A computer program product for transferring a partition function, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising: (See paragraphs 52-54, Arroyo)

Claim(s) 4, 7, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo (U.S. Patent App Pub 20180293140) in view of Oshida (U.S. Patent App Pub 20100250883) in view of Pogorelik (U.S. Patent App Pub 20190188386).

Regarding claim 4,
Arroyo and Oshida teach the computer-implemented method according to claim 1.
Arroyo and Oshida does not explicitly teach but Pogorelik teaches wherein the source system and the dedicated target system are computing systems of different hardware generations.  (See paragraphs 22, 23, 60 61, Pogorelik teaches the compute framework can enable hardware acceleration for the machine learning framework across a variety of types and generations of the GPGPU hardware.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Pogorelik with Arroyo and Oshida because both deal with migration of information. The advantage of incorporating the above limitation(s) of Pogorelik into Arroyo and Oshida is that Pogorelik teaches allows for artificial intelligence payloads to run efficiently on a GPU while being as protected as if it is executed in main CPU/processor with security support. Enables the trained neural network to adapt to the new data without forgetting the knowledge instilled within the network during initial training. Enables machine learning to be performed without requiring hand crafted feature engineering to be performed for the model, therefore making the overall system more robust and efficient. (See paragraphs [0004],  [0013], Pogorelik)

	Regarding claim 7,
Arroyo and Oshida teach the computer-implemented method according to claim 1.
Arroyo and Oshida do not explicitly teach but Pogorelik teaches wherein the selecting the dedicated target system comprises reading a placement policy file, wherein the placement policy file comprises runtime definition data selected out of a group consisting of isolated hardware, a dedicated channel subsystem, and a partition for a shared channel subsystem. (See paragraphs 22, 23, 60 61, Pogorelik teaches dedicated channels.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Pogorelik with Arroyo and Oshida because both deal with migration of information. The advantage of incorporating the above limitation(s) of Pogorelik into Arroyo and Oshida is that Pogorelik teaches allows for artificial intelligence payloads to run efficiently on a GPU while being as protected as if it is executed in main CPU/processor with security support. Enables the trained neural network to adapt to the new data without forgetting the knowledge instilled within the network during initial training. Enables machine learning to be performed without requiring hand crafted feature engineering to be performed for the model, therefore making the overall system more robust and efficient. (See paragraphs [0004],  [0013], Pogorelik)


Regarding claim 13,
Arroyo and Oshida teach the computer system according to claim 11.
wherein the placement policy file further comprises adapter definition data selected out of a group consisting of shared adapters and dedicated adapters. (See paragraphs 22-23, Arroyo teaches shared adapters)
Arroyo and Oshida do not explicitly teach but Pogorelik teaches wherein the selecting the dedicated target system comprises reading a placement policy file, wherein the placement policy file comprises runtime definition data selected out of a group consisting of isolated hardware, a dedicated channel subsystem, and a partition for a shared channel subsystem. (See paragraphs 22, 23, 60 61, Pogorelik teaches dedicated channels.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Pogorelik with Arroyo and Oshida because both deal with migration of information. The advantage of incorporating the above limitation(s) of Pogorelik into Arroyo and Oshida is that Pogorelik teaches allows for artificial intelligence payloads to run efficiently on a GPU while being as protected as if it is executed in main CPU/processor with security support. Enables the trained neural network to adapt to the new data without forgetting the knowledge instilled within the network during initial training. Enables machine learning to be performed without requiring hand crafted feature engineering to be performed for the model, therefore making the overall system more robust and efficient. (See paragraphs [0004],  [0013], Pogorelik)

Regarding claim 18,
Arroyo and Oshida teach the computer program product according to claim 16.
wherein the selecting the dedicated target system comprises reading a placement policy file, wherein the placement policy file comprises runtime definition data selected out of a group consisting of isolated hardware, a dedicated channel subsystem, and a partition for a shared channel subsystem, and wherein the placement policy file further comprises adapter definition data selected out of a group consisting of shared adapters and dedicated adapters. (See paragraphs 22-23, Arroyo teaches shared adapters)
Arroyo and Oshida do not explicitly teach but Pogorelik teaches wherein the selecting the dedicated target system comprises reading a placement policy file, wherein the placement policy file comprises runtime definition data selected out of a group consisting of isolated hardware, a dedicated channel subsystem, and a partition for a shared channel subsystem. (See paragraphs 22, 23, 60 61, Pogorelik teaches dedicated channels.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Pogorelik with Arroyo and Oshida because both deal with migration of information. The advantage of incorporating the above limitation(s) of Pogorelik into Arroyo and Oshida is that Pogorelik teaches allows for artificial intelligence payloads to run efficiently on a GPU while being as protected as if it is executed in main CPU/processor with security support. Enables the trained neural network to adapt to the new data without forgetting the knowledge instilled within the network during initial training. Enables machine learning to be performed without requiring hand crafted feature engineering to be performed for the model, therefore making the overall system more robust and efficient. (See paragraphs [0004],  [0013], Pogorelik)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1.Lambert, U.S. Patent App 20170061138, teaches a method for securely storing a data object comprises identifying the data object to be stored securely, segmenting the data object into a plurality of data packets, including at least a first data packet and a second data packet, specifying a secure storage location for the first data packet, specifying a secure storage location for the second data packet that is different from the storage location specified for the first data packet, securely transmitting the first data packet to the data storage location specified for it and storing it in the secure storage location specified for it, securely transmitting the second data packet to the data storage location specified for it and storing it in the secure storage location specified for it. A method for securely transmitting data comprises identifying the data packets to be transmitted securely, segmenting the packets into a plurality of data packets, transmitting the plurality of data packets with unpredictable addressing patterns, receiving, reassembling, and re-transmitting the data packets in their original format.
2. Tskirkin, U.S. Patent App 20170046186, teaches a hypervisor identifies a set of pages to be polled for updates made by a guest operating system, each page having a write protection attribute that causes an exit to a hypervisor upon a guest operating system attempt to update a corresponding page. The hypervisor modifies the write protection attribute for each page of the set of pages to avoid the exit to the hypervisor upon the guest attempt to update the corresponding page. The hypervisor then initiates polling of the set of pages to detect updated pages, wherein detecting updated pages comprises detecting a status indicator set to a first value. The hypervisor then logs a modification of each updated page, and resets the status indicator to a second value to indicate that the modification to each updated page has been logged.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757. The examiner can normally be reached Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINOS DONABED/Primary Examiner, Art Unit 2444